    Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 1 of 10 PageID #: 223




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

LARRY WALTERS,                                    )
                                                  )
                 Petitioner,                      )
                                                  )
           vs.                                    )           Case No. 1:18-CV-78-ACL
                                                  )
BILL STRANGE, 1                                   )
                                                  )
                 Respondent.                      )


                                MEMORANDUM AND ORDER

         This matter is before the Court on the Petition of Larry Walters for a Writ of Habeas

Corpus under 28 U.S.C. § 2254.

                                       I. Procedural History

         Walters is currently incarcerated at the Southeast Correctional Center in Charleston,

Missouri, pursuant to the sentence and judgment of the Circuit Court of St. Louis City,

Missouri. (Doc. 16-1 at pp. 28-31.)

         On December 4, 2013, Walters pled guilty to first-degree burglary, stealing, resisting

arrest, and stealing a motor vehicle. Id. at 32-47. On January 24, 2014, the court sentenced

Walters as a prior and persistent offender to a total of thirty years’ imprisonment, but suspended

execution of the sentence and imposed a five-year term of probation. Id. at 23-26. On May


1
 The Court substitutes Bill Strange, the present Warden of Southeast Correctional Center
(“SECC”) where Petitioner is currently in custody, for Jason Lewis, who was the Warden of
SECC and identified as the Respondent at the time Petitioner filed this habeas proceeding.
Fed. R. Civ. P. 25(d).



                                                                                     Page 1 of 10
    Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 2 of 10 PageID #: 224


20, 2016, following a hearing, Walters’ probation was revoked, and his thirty-year prison

sentence was executed due to his entry of guilty pleas on four new charges. Id. at 76-85.

         On June 20, 2016, Walters filed a pro se motion for post-conviction relief under Rule

24.035. Id. at 90-96. After appointment of counsel, an amended post-conviction relief motion

and request for an evidentiary hearing was filed. Id. at 107-18. In his amended motion,

Walters argued that he received ineffective assistance of counsel in that plea counsel failed to

inform him of his maximum sentence. Id. The motion court denied Walters’ motion and his

request for an evidentiary hearing. Id. at 121-24.

         Walters raised the same ineffective assistance of counsel claim in his appeal from the

denial of post-conviction relief. (Doc. 16-2.) On February 20, 2018, the Missouri Court of

Appeals affirmed the decision of the motion court. (Doc. 16-4.)

         Walters filed the instant Petition on March 27, 2018, in which he raises the following

three 2 grounds for relief: (1) plea counsel was ineffective in that he did not do what Walters

asked him to do; (2) plea counsel was ineffective in that he misled Walters about the length of

his sentence; and (3) the trial court “bragged” about sentencing Walters to thirty years. (Doc.

1.)

         In his Response to Order to Show Cause, Respondent argues that the Petition should be

denied as untimely. (Doc. 16.) In the alternative, Respondent contends that Walters’ first and

third grounds for relief are procedurally defaulted, and all of his claims are meritless.




2
 Although the Petition only lists two grounds for relief, “Ground One” contains two separate
claims. (Doc. 1 at p. 4.)

                                                                                      Page 2 of 10
 Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 3 of 10 PageID #: 225


                                    II. Standard of Review

       Under the Anti-Terrorism and Effective Death Penalty Act (AEDPA), federal courts

review state court decisions under a deferential standard. Owens v. Dormire, 198 F.3d 679,

681 (8th Cir. 1999). “[A] district court shall entertain an application for a writ of habeas

corpus . . . only on the ground that [the petitioner] is in custody in violation of the Constitution

or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Further, a federal court may not

grant habeas relief unless the claim adjudicated on the merits in state court “‘resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States.’” Owens, 198 F.3d at

681 (quoting 28 U.S.C. § 2254(d)(1)). Findings of fact made by a state court are presumed to

be correct, and the petitioner has the burden of rebutting this presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1). See also Gee v. Groose, 110 F.3d 1346, 1351

(8th Cir. 1997) (state court factual findings presumed to be correct where fairly supported by the

record).

       “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state

court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of

law or if the state court decides a case differently than [the Supreme] Court has on a set of

materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-413 (2000). With

regard to the “unreasonable application” clause, “a federal habeas court may grant the writ if the

state court identifies the correct governing legal principle from [the Supreme] Court’s decisions

but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413; see also

Bucklew v. Luebbers, 436 F.3d 1010, 1016 (8th Cir. 2006); Rousan v. Roper, 436 F.3d 951, 956

(8th Cir. 2006). In other words, “a federal habeas court may not issue the writ simply because


                                                                                       Page 3 of 10
 Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 4 of 10 PageID #: 226


that court concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather that application must also be

unreasonable.” Williams, 529 U.S. at 411.



                                    III. Statute of Limitations

       Respondent first argues that the Petition should be dismissed, because Walters failed to

file his Petition within one year as required by 28 U.S.C. § 2244(d)(1)(A). “The Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) established a one-year limitations period

for state prisoners to file federal habeas corpus petitions.” Bear v. Fayram, 650 F.3d 1120,

1122 (8th Cir. 2011) (citing 28 U.S.C. § 2244(d)(1)). This one-year period begins to run from

“the date on which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). A habeas petition

filed after the expiration of the limitations period is untimely and must be dismissed on that

basis. Bear, 650 F.3d at 1122, 1125.

       Pursuant to Missouri Supreme Court Rule 30.03, Walters had ten days after his January

24, 2014 sentencing in which to file his direct appeal. Walters did not directly appeal his

convictions or sentence. The statute of limitations under AEDPA therefore began to run on

February 3, 2014, and expired on February 3, 2015. Although Walters sought post-conviction

relief, he did not file his post-conviction motion until June 20, 2016, after the statute of

limitations for his federal habeas petition expired. As such, the one-year limitations period was

not tolled during the pendency of Walters’ post-conviction proceedings. Thus, the Petition

filed on March 27, 2018 is untimely, and should be dismissed on this basis.




                                                                                       Page 4 of 10
 Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 5 of 10 PageID #: 227


                                    IV.     Petitioner’s Claims

       Walters raises three grounds for relief. The undersigned will discuss these claims in turn.

1.     Ground One

       In his first ground for relief, Walters argues that plea counsel did not do what Walters

asked him to do.      Walters did not raise this claim in the post-conviction proceedings.

Respondent agues that it is, therefore, procedurally defaulted.

       To obtain federal habeas review of a claim raised in a § 2254 petition, the petitioner

must have first raised the federal constitutional dimensions of the claim in state court in

accordance with state procedural rules. Duncan v. Henry, 513 U.S. 364 (1995) (per curiam);

Beaulieu v. Minnesota, 583 F.3d 570, 573 (8th Cir. 2009) (quoted case omitted). A claim must

be presented at each step of the judicial process in State court in order to avoid procedural

default. Jolly v. Gammon, 28 F.3d 51, 53 (8th Cir. 1994). If the petitioner failed to properly

present the claim in state court, and no adequate non-futile remedy is currently available by

which he may bring the claim in that forum, the claim is deemed procedurally defaulted and

cannot be reviewed by the federal habeas court “unless the [petitioner] can demonstrate cause

for the default and actual prejudice as a result of the alleged violation of federal law, or

demonstrate that failure to consider the claims will result in a fundamental miscarriage of

justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991).

       Here, Walters failed to present this claim in the state post-conviction proceedings, and

does not attempt to demonstrate cause for his default. Thus, this claim is procedurally

defaulted.

       Walters’ first claim also fails on its merits. The Sixth Amendment guarantees a

criminal defendant the right to effective assistance of counsel. Strickland v. Washington, 466


                                                                                       Page 5 of 10
 Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 6 of 10 PageID #: 228


U.S. 668 (1984). In the context of a guilty plea, a defendant who pled guilty upon the advice of

counsel may challenge the voluntariness of that plea through a claim of ineffective assistance of

counsel. Hill v. Lockhart, 474 U.S. 52, 56-57 (1985). “The longstanding test for determining

the validity of a guilty plea is whether the plea represents a voluntary and intelligent choice

among the alternative courses of action open to the defendant.” Id. “Where...a defendant is

represented by counsel during the plea process and enters his plea upon the advice of counsel,

the voluntariness of the plea depends on whether counsel’s advice was within the range of

competence demanded of attorneys in criminal cases.” Id. (citation omitted).

       To obtain relief based on ineffective assistance of trial counsel, a petitioner must

establish (1) that trial counsel’s performance fell below an objective standard of reasonableness

and (2) that this deficient performance prejudiced the petitioner’s defense. Strickland, 466 U.S.

at 687-88 (1984). A petitioner must show that he would not have pled guilty, and would have

insisted on going to trial, but for counsel’s deficient performance. See Gumangan v. United

States, 254 F.3d 701, 705 (8th Cir. 2001); Wilcox v. Hopkins, 249 F.3d 720, 722 (8th Cir. 2001);

Witherspoon v. Purkett, 210 F.3d 901, 903 (8th Cir. 2000). To satisfy this prong, a petitioner

must first identify the specific acts or omissions of counsel that are alleged not to have been the

result of reasonable professional judgment. Id. The court must then make a determination of

whether, “in light of all the circumstances, the identified acts or omissions were outside the

wide range of professionally competent assistance.” Id. In making this determination, the

court should recognize that trial counsel is “strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional

judgment.” Id. at 690. To satisfy the “prejudice” component of Strickland, a petitioner “must




                                                                                      Page 6 of 10
 Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 7 of 10 PageID #: 229


show that there is a reasonable probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different.” Strickland, 466 U.S. at 694.

       During the guilty plea proceeding, Walters expressed satisfaction with his counsel as

follows:

       THE COURT: And has your attorney done everything that you’ve asked?

       [Walters]: Yes, sir.

       THE COURT: Are you satisfied with his services?

       [Walters]: Yes, sir.

       THE COURT: Is there anything that he’s not done that you wanted him to do for
       you?

       [Walters]: No, sir.

       THE COURT: Any complaints against him whatsoever?

       [Walters]: No, sir.

(Doc. 16-1 at 44-45.)

       The record refutes Walters’ claim that his attorney did not do what Walters asked him

to do. Accordingly, Walters’ first claim will be denied.

2.     Ground Two

       In his second ground for relief, Walters argues that plea counsel was ineffective in that

he misled Walters about the length of his sentence. Specifically, Walters contends that counsel

told him he would receive a twelve-year sentence.

       During the guilty plea proceedings, the prosecutor described the range of punishment as

follows:

       [Prosecutor]: Your Honor, the defendant is a prior and persistent offender;
       therefore, the range on Count I is five to life in prison.


                                                                                      Page 7 of 10
 Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 8 of 10 PageID #: 230


        For Count II, it would be up to a year in a medium security institution and/or a fine
        up to $5,000.

        And on Count IV, it would be five—up to 15 years in the Missouri Department of
        Corrections.


Id. at 42-43. When asked by the court if he understood the range of punishment, Walters

responded “Yes, sir.” Id. at 44. He also admitted that he was a prior and persistent offender.

Id. The trial court explained that Walters could be sentenced to the maximum of a life sentence

plus twenty-three years. Id. Walters testified that he understood the range of punishment and

he still wished to plead guilty. Id.

        Walters raised this claim in the post-conviction proceedings. The Missouri Court of

Appeals rejected this claim, finding that the record “directly and clearly refutes [Walters’] claim

that he made his guilty plea unknowingly, unintelligently, and involuntarily.” (Doc. 16-4 at p.

4.) The Court stated:

                Throughout the plea hearing, Movant was given ample opportunities to
        seek further advice from his counsel, ask the plea court questions, and voice his
        displeasure with his counsel’s services. Even if it is true that Movant would have
        preferred to discuss his options and possible range of punishment with his counsel
        more thoroughly, that alone is not sufficient to show his plea was made
        involuntarily or unknowingly. Moreover the record directly refutes Movant’s
        claims that his plea was involuntary or made unknowingly, and he clearly and
        unequivocally told the court that he understood his possible range of punishments,
        he did not have any questions for the court or his plea counsel, he did not wish for
        more time to discuss the plea with his counsel, and he was satisfied with his
        counsel’s work.

Id. at 7.

            Based on the record, the Court finds Walters has failed to show the State court applied

the Strickland test in an objectively unreasonable manner. The Missouri Court of Appeals held

that the record refuted Walters’ claim of an unknowing or involuntary plea due to counsel’s

failure to explain the range of punishment. The prosecutor explained the range of punishment

                                                                                       Page 8 of 10
 Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 9 of 10 PageID #: 231


and Walters represented that he understood. Walters further testified that he had no questions

for the court or counsel, and that he was satisfied with counsel’s services.            The record

establishes that Walters made a knowing and voluntary decision to enter a guilty plea and

Walters has failed to establish that he is entitled to relief under 28 U.S.C. § 2254.

       Accordingly, Walters’ second claim will be denied.

3.     Ground Three

       In his third ground for relief, Walters argues that the trial court judge “bragged” to

“sheriffs and other attorneys” about sentencing him to thirty years. (Doc. 1 at p. 6.)

       Walters admits that he did not raise this claim in the state court proceedings. He

explains that he did not raise this claim previously because counsel advised him that the claim

was not credible. Id.

       The Court finds that Walters’ claim is both procedurally defaulted and meritless.

Walters has not demonstrated cause for his procedural default of this claim. Instead, he states

that post-conviction counsel advised him that this claim was not credible. Walters does not

argue that this legal advice was unreasonable or that he was prejudiced as a result. Walters’

claim that the trial judge bragged about sentencing him is not a cognizable claim under §

2254(a).

       Accordingly, this claim will be denied.



                               V.      Certificate of Appealability

       To grant a certificate of appealability, a federal habeas court must find a substantial

showing of the denial of a federal constitutional right. See 28 U.S.C. § 2253(c)(2); Hunter v.

Bowersox, 172 F.3d 1016, 1020 (8th Cir. 1999). A substantial showing is established if the issues


                                                                                        Page 9 of 10
Case: 1:18-cv-00078-ACL Doc. #: 18 Filed: 09/10/21 Page: 10 of 10 PageID #: 232


are debatable among reasonable jurists, a court could resolve the issues differently, or the issues

deserve further proceedings. See Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). In this case,

Walters has failed to make a substantial showing of the denial of a constitutional right. The

undersigned is not persuaded that the issues raised in his Petition are debatable among reasonable

jurists, that a court could resolve the issues differently, or that the issues deserve further

proceedings.

       Accordingly, no Certificate of Appealability shall be issued.



                                             ORDER

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the instant Petition for

a Writ of Habeas Corpus under 28 U.S.C. § 2254 be denied and be dismissed with prejudice by

separate judgment entered this date.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Petitioner be

denied a Certificate of Appealability if Petitioner seeks to appeal this Judgment of Dismissal.


                                             s/Abbie Crites-Leoni_________________
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 10th day of September, 2021.




                                                                                   Page 10 of 10
